DETAILED ACTION
Response to Amendment
Applicant’s responses to the office action filed on December 23, 2020 have been entered. 
The claims pending in this application are claims 1-10, 12-17, 19-22, 26, and 27 wherein claims 6, 14, 17, and 21 have been withdrawn due to the restriction requirement mailed on May 4, 2018. Rejection and/or objection not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendments filed on December 23, 2020. Claims 1-5, 7-10, 12, 13, 15, 16, 19, 20, 22, 26, and 27 will be examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Claims 1-5, 7-10, 12, 13, 15, 16, 19, 20, 22, 26, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because the specification, while being enabling for determining whether a nucleic acid binding protein inhibits a formation of a four-way structure or Holliday junction which is formed by mixing a first nucleic acid duplex and a second nucleic acid duplex together when a fluorescent donor or a fluorescent acceptor of the , does not reasonably provide enablement for determining the degree of structural change in the nucleic acid complex resulting from the presence or absence of binding between the nucleic acid complex and the nucleic acid binding protein using the methods recited in claims 1-5, 7-10, 12, 13, 15, 16, 19, 20, 22, 26, and 27.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The nature of the invention
The claims are drawn to a method of detecting binding between a nucleic acid and a nucleic acid binding protein. The invention is a class of invention which the CAFC has .”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims

Claims encompass a method of detecting binding between a nucleic acid and a nucleic acid binding protein, comprising providing a nucleic acid complex having at least two nucleic acid duplex moieties, wherein the nucleic acid complex comprises at least two labels that can undergo fluorescence resonance energy transfer, contacting the nucleic acid complex with the nucleic acid binding protein, and determining the degree of structural change in the nucleic acid complex resulting from the presence or absence of binding between the nucleic acid complex and the nucleic acid binding protein, wherein the degree of structural change is determined using fluorescence resonance energy transfer.

Working Examples
The specification provides working examples: (1) Example 1:Study on Amount of NFκB p50 Bound; (2) Example 2:Influence of Decoy Oligonucleotide on Amount of NFκB p50 Bound; (3) Example 3-1:Binding Test on Human AP1 Proteins; (4) Example 3-2: Test to Detect Binding of Human SP1 Proteins; (5) Example 3-3:Binding Experiment on TRF2 Proteins; (6) Example 4:  Test to Confirm Detection Sensitivity Depending on Mismatch Introduction; (7) Example 5: Study on Screening System Using Negative Control; (8) Example 6: Study on Amount of NF-κB p50 Bound Using Integrated Nucleic Acid Complex; and (9) Study on Multiplexed Detection System.  

The Amount of Direction or Guidance Provided and The State of The Prior Art
The specification provides working examples: (1) Example 1:Study on Amount of NFκB p50 Bound; (2) Example 2:Influence of Decoy Oligonucleotide on Amount of NFκB p50 Bound; (3) Example 3-1:Binding Test on Human AP1 Proteins; (4) Example 3-2: Test to Detect Binding of Human SP1 Proteins; (5) Example 3-3:Binding Experiment on TRF2 Proteins; (6) Example 4:  Test to Confirm Detection Sensitivity Depending on Mismatch Introduction; (7) Example 5: Study on Screening System Using Negative Control; (8) Example 6: Study on Amount of NF-κB p50 Bound Using Integrated Nucleic Acid Complex; and (9) Study on Multiplexed Detection System.  However, the specification provides no working example for determining the degree of structural change in the nucleic acid complex resulting from the presence or absence of binding between the nucleic acid complex and the nucleic acid binding protein using the methods recited in claims 1-5, 7-10, 12, 13, 15, 16, 19, 20, 22, 26, and 27.  During the process of the prior art search, the examiner has not found any prior art which is related to the methods recited in claims 1-5, 7-10, 12, 13, 15, 16, 19, 20, 22, 26, and 27. 

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether the degree of structural change in the nucleic acid complex resulting from the presence or absence of binding between the nucleic acid complex and the nucleic acid binding protein can be determined using the methods recited in claims 1-5, 7-10, 12, 13, 15, 16, 19, 20, 22, 26, and 27. 
Although the specification only shows whether a nucleic acid binding protein inhibits a formation of a four-way structure or Holliday junction which is formed by mixing a first nucleic acid duplex and a second nucleic acid duplex together can be determined when a fluorescent donor or a fluorescent acceptor of the fluorescent donor is located on one strand of the first nucleic acid duplex, the fluorescent acceptor of the fluorescent donor or the fluorescent donor is located on one strand of the second nucleic acid duplex, the fluorescent donor and the fluorescent acceptor are adjacent each other on the four-way structure or Holliday junction such that there is a fluorescent energy transfer between the fluorescent donor and the fluorescent acceptor, and the first nucleic acid duplex and the second nucleic acid duplex are capable of forming the four-way structure or Holliday junction when the first nucleic acid duplex and the second nucleic acid duplex are mixed together (see Examples 6 and 7 in pages 98-103), the scope of claim 1 is much broader than the teachings of the specification because claim 1 does not indicate where two labels that can undergo fluorescence resonance energy transfer are located on a nucleic acid complex and does not require that the nucleic acid complex comprises a four-way structure or Holliday junction taught by the specification. 
First, since it is known that the conformation of a DNA/RNA duplex changes after RNase H binds to the DNA/RNA duplex (see abstract from Cell Cycle, 14, 668-73, 2015) and claim 1 does not require that two nucleic acid duplex moieties are capable of forming a four-way structure or Holliday junction in a nucleic acid complex, does not indicate that the nucleic acid binding protein binds to where in a nucleic acid complex having at least two nucleic acid duplex  
moieties, where two labels that can undergo fluorescence resonance energy transfer are located on the nucleic acid complex, the two nucleic acid duplex moieties are what kind of nucleic acid duplexes, and a nucleic acid binding protein is a specific protein, if the two nucleic acid duplex moieties are not capable of forming a four-way structure or Holliday junction when the two nucleic acid duplex moieties are mixed together, the two nucleic acid duplex moieties are a DNA/DNA duplex and a DNA/RNA duplex respectively, the two labels that can undergo fluorescence resonance energy transfer are only located on the DNA/DNA duplex, and the nucleic acid binding protein is RNase H, there is no fluorescence resonance energy transfer in the DNA/RNA duplex even through the conformation of the DNA/RNA duplex changes after RNase H binds to the DNA/RNA duplex such that the degree of structural change in the nucleic acid complex resulting from the presence of binding between the nucleic acid complex and the nucleic acid binding protein such as RNase H cannot be determined using fluorescence resonance energy transfer. 
Second, since it is known that Rad54 promotes branch migration of Holiday junctions (pages 590 and 591 from Nature, 442, 590-593, 2006) and claim 1 does not require that one of the two labels is located on a first nucleic acid duplex of the two nucleic acid duplex moieties and another of the two labels is located on a second nucleic acid duplex of the two nucleic acid duplex moieties and the nucleic acid binding protein is a specific protein, if the first nucleic acid duplex and the second nucleic acid duplex of the two nucleic acid duplex moieties are capable of forming the four-way structure or Holliday junction in the nucleic acid complex, the two labels are only located on two locations of the first nucleic acid duplex or the second nucleic acid duplex such that, in the four-way structure or Holliday junction of the nucleic acid complex, one label of the two labels quenches the fluorescent signal of another label of the two labels, and the nucleic acid binding protein is Rad54 protein, after Rad54 protein binds to the four-way structure or Holliday junction, the four-way structure or Holliday junction of the nucleic acid complex dissociates and becomes the first nuclei acid duplex and the second nuclei acid duplex, and there is no change in the fluorescent signal such that the degree of structural change in the nucleic acid complex resulting from the presence of binding between the nucleic acid complex and the nucleic acid binding protein cannot be determined using fluorescence resonance energy transfer.
Third, since it is known that the conformation of a DNA/RNA duplex changes after RNase H binds to the DNA/RNA duplex (see abstract from Cell Cycle, 14, 668-73, 2015), a four-way structure or Holliday junction formed by a first nucleic acid duplex and a second nucleic acid duplex becomes the first nucleic acid duplex and the second nucleic acid duplex under branch migration conditions if no difference between the first nucleic acid duplex and the second nucleic acid duplex is present (see abstract, claim 1, and Figures 1 and 2 of US Patent No. 6,653,079 B2, published on November 25, 2003), and claim 1 does not require that one of the two labels is located on a first nucleic acid duplex of the two nucleic acid duplex moieties and another of the two labels is located on a second nucleic acid duplex of the two nucleic acid duplex moieties and the nucleic acid binding protein is a specific protein, if the two nucleic acid duplex moieties are capable of forming the four-way structure or Holliday junction in the nucleic acid complex, no difference between the first nucleic acid duplex and the second nucleic acid duplex is present, the two labels are only located on two locations of the first nucleic acid duplex or the second nucleic acid duplex such that, in four-way structure or Holliday junction of the nucleic acid complex, one label of the two labels quenches the fluorescent signal of another label of the two labels, the first nucleic acid duplex and the second nucleic acid duplex are two DNA duplexes, the nucleic acid binding protein is contacted with the nucleic acid duplex complex under what kind of conditions, and the nucleic acid binding protein is RNase H, after contacting the nucleic acid binding protein such as RNase H with the nucleic acid duplex complex under branch migration conditions, the four-way structure or Holliday junction of the nucleic acid complex dissociates and becomes the first nucleic acid duplex and the second nucleic acid duplex, and there is no change in the fluorescent signal since binding RNase H cannot bind to the four-way structure or Holliday junction such that the degree of structural change in the nucleic acid complex resulting from the absence of binding between the nucleic acid complex and the nucleic acid binding protein cannot be determined using fluorescence resonance energy transfer.
Fourth, since claim 22 or 26 does not indicate how at least one additional nucleic acid complex is formed or what at least one additional nucleic acid binding protein binds to, it is unclear why the method can be performed in a multiplexed method using the method recited in claim 1 or 10.
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether the degree of structural change in the nucleic acid complex resulting from the presence or absence of binding between the nucleic acid complex and the nucleic acid binding protein can be determined using the methods recited in claims 1-5, 7-10, 12, 13, 15, 16, 19, 20, 22, 26, and 27. 
Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 or 26 are rejected as vague and indefinite. Since the claim does not indicate how to form at least one additional nucleic acid complex or what at least one additional nucleic acid binding protein binds to, it is unclear why the method can be performed in a multiplexed method using the method recited in claim 1 or 10. Please clarify.
Response to Arguments
In page 9, first and second paragraphs of applicant’s remarks, applicant argues that “[A] person of skill in the art would readily understand how the claimed invention can be performed in a multiplexed method. Applicant kindly directs the Office’s attention to page 64, lines 3-6 of the specification, which describes multiplexed detection as detecting a plurality of nucleic acid binding proteins to nucleic acids. In addition, the specification describes using multiplexed methods to detect binding of a nucleic acid binding protein to a plurality of nucleic acids with different binding sites (see, e.g., page 74, lines 28-31). For example, a multiplexed method can comprise a nucleic acid binding protein and two nucleic acid complexes with two pairs of labels that can undergo fluorescence resonance energy transfer as described at page 74, lines 19-26 of the specification as filed. Accordingly, Applicant respectfully submits that claims 22 and 26 are clear”. 
Although applicant argues that “[A]pplicant kindly directs the Office’s attention to page 64, lines 3-6 of the specification, which describes multiplexed detection as detecting a plurality of nucleic acid binding proteins to nucleic acids. In addition, the specification describes using multiplexed methods to detect binding of a nucleic acid binding protein to a plurality of nucleic acids with different binding sites (see, e.g., page 74, lines 28-31)”, since the claim does not indicate how to form at least one additional nucleic acid complex or what at least one additional nucleic acid binding protein binds to, it is unclear why the method can be performed in a multiplexed method using the method recited in claim 1 or 10.

Conclusion 
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	 No claim is allowed.  
9.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        February 19, 2021